Citation Nr: 1758463	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for a left ankle and calcaneal spurs disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to October 1983.

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In November 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.


REMAND

The Veteran contends that he is entitled to service connection for a left ankle and calcaneal spur disability, as the claimed disability is the result of injury during basic training during service.  The Veteran also contends that he is entitled to service connection for calcaneal spurs, as the claimed condition is the result of the same incident.

In an August 2004 and September 2012 VA treatment records, calcaneal spurs were reported and noted in the "problem list" of the medical records.  Furthermore, in the August 2004 treatment record, the examiner indicated that X-Rays showed swelling with spur formation and sclerosis.  

The Veteran was diagnosed with left ankle degenerative joint disease in 2011.  In a September 2013 VA examination, the Veteran reported that he injured his left ankle, not the right ankle, during service drills.  The examiner diagnosed left ankle strain and instability and left ankle degenerative joint disease.  The examiner opined that the left ankle condition was not a result of active service.  The rationale provided was the lack of evidence of any left ankle conditions during active service.  

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the September 2013 VA examination is  defective.  The examiner did not provide an adequate basis for the negative opinion.  While the examiner noted the lack of evidence in the service medical records, the examiner did not discuss the Veteran's lay statements or explain the basis for the opinion.  The basis of "lack of evidence during active service," alone, is not sufficient to determine that a disability is not related to service or could not have manifested thereafter as a result of service.  Beyond that, in response to the question of whether or not the Veteran has or has ever had calcaneus the examiner marked no on the medical form.  The August 2004 VA medical record discussing the left ankle indicated that X-rays showed spur formation and sclerosis.  As a result, a new examination is needed to fully address the Veteran's contentions.   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from November 2013 to present.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left ankle disability or calcaneal spurs with a medical doctor examiner who has not previously examined him.  The examiner must review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left ankle disability is related to active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any calcaneal spurs are related to active service.  If the examiner determines that the Veteran's left ankle disability or calcaneal spurs are not the result of active service, and another etiology can be determined, the examiner should provide an opinion as to what caused the left ankle disability and calcaneal spurs, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

